Citation Nr: 0700226	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to service connection for a petit mal seizure 
disorder. 

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent from September 22, 1998 and in excess of 30 
percent from February 13, 2002 for the service connected 
bipolar disorder to include whether a 100 percent rating is 
warranted from September 22, 1998.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1986 to July 
1989.  She has unverified Reserves service between August 
1989 and 1997.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2002, 
July 2003, and March 2004 by a Regional Office (RO) in 
Phoenix, Arizona.  The August 2002 rating decision granted 
service connection for a bipolar disorder and assigned a 10 
percent rating from November 5, 2001.  Service connection for 
petit mal seizure, external otitis of the right ear, and a 
stomach disorder was denied.  The veteran expressed 
disagreement with the disability evaluation and effective 
date assigned to the bipolar disorder and expressed 
disagreement with the denial of the service connection 
claims.  

A July 2003 determination assigned an effective date of 
September 22, 1998 to the award of service connection for 
bipolar disorder.  A 10 percent rating was assigned to the 
bipolar disorder from September 22, 1998 and a 30 percent 
rating was assigned from February 13, 2002.  In a March 2004 
rating decision, a 100 percent rating was assigned to the 
bipolar disorder effective from August 11, 2003.  Since the 
increases and staged ratings do not constitute a full grant 
of the benefit sought, prior to August 11, 2003, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993). 

The Board notes that in an August 2003 statement, the veteran 
indicated that she was satisfied with the effective date of 
September 22, 1998 for the award of service connection for 
bipolar disorder.  Thus, this issue was withdrawn.  38 C.F.R. 
§ 20.204.  However, in a December 2003 statement, the veteran 
raised the issue of entitlement to an effective date earlier 
than September 22, 1998 for the award of service connection 
for bipolar disorder, and she asserted that the effective 
date for the award of service connection should be February 
15, 1987, the date of diagnosis.  The Board construes this 
statement as a notice of disagreement as to the July 2003 
rating determination.  This issue is discussed in the remand 
below.   

In a February 2005 statement, the veteran indicated that she 
desired to withdraw the issue of entitlement to service 
connection for external otitis of the right ear.  This issue 
was properly withdrawn.  38 C.F.R. § 20.204.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in February 2005.  
A transcript of the hearing is associated with the veteran's 
claims folder. 

In March 2005, this appeal was certified and transferred to 
the Board.  In July 2005, September 2005, and October 2005, 
the veteran submitted additional evidence in support of the 
claims more than 90 days after notice of certification and 
transfer of the records to the Board.  See 38 C.F.R. 
§ 20.1304 (a) and (b).  The veteran did not submit a good 
cause motion for the delay in submitting the records.  In an 
August 2006 letter, the Board notified the veteran that the 
Board would not accept additional evidence after the 90 day 
period set forth in 38 C.F.R. § 20.1304 (b) had expired 
unless the good cause was demonstrated in a written motion.  
The veteran was given 45 days to submit a good cause motion.  
The Board informed the veteran that if she did not respond to 
the letter by the end of the 45 day time period, the Board 
would assume that the veteran did not wish to file a motion 
for good cause to consider the additional evidence and the 
Board will not consider the evidence on the basis that it was 
not timely filed.  The Board notes that the veteran did not 
respond to the August 2006 letter and in fact, the letter was 
returned to the Board by the United State Post Office.  The 
Board notes that the letter was sent to the veteran's latest 
address of record.  Since there was no response to the August 
2006 letter, the Board will not consider the additional 
evidence when deciding the issue of entitlement to an initial 
disability evaluation in excess of 10 percent from September 
22, 1998 and in excess of 30 percent from February 13, 2002 
for the service connected bipolar disorder.  

In an October 2004 statement and at the hearing before the 
Board in February 2005, the veteran raised the issue of 
entitlement to service connection for endometriosis.  The RO 
has not yet adjudicated this issue.  Therefore, this issue is 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for a stomach 
disorder and a seizure disorder and entitlement to an 
effective date earlier than September 22, 1998 for the award 
of service connection for bipolar disorder are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

From September 22, 1998 to August 10, 2003, the service-
connected bipolar disorder is productive of occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms of 
dysphoric mood, paranoid fears and concerns, sleep 
impairment, and a Global Assessment of Functioning score of 
60; there is no evidence that the bipolar disorder causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; or difficulty in establishing effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  From September 22, 1998 to February 12, 2002, the 
criteria for a 30 percent disability evaluation for bipolar 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2006).

2.  From September 22, 1998 to August 10, 2003, the criteria 
for an initial disability evaluation in excess of 30 percent 
for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9432 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2002, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence that pertains to the claim to the RO.  The content 
of this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

As noted, the veteran was provided with content-complying 
notice in June 2002, prior to the August 2002 rating 
decision.  After the VCAA notice was provided, the veteran 
had over two years to respond to the notice and submit 
additional evidence in support of her claim.  As noted above, 
in August 2002, the claim for service connection for bipolar 
disorder was granted and the veteran expressed disagreement 
with the disability evaluations assigned.  In August 2003 and 
August 2004, the RO issued additional VCAA notice as to the 
issue of entitlement to a higher disability evaluation.  The 
veteran then had several months to submit argument and 
evidence in support of her claim.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the claim for a higher rating, elements (1), (2) 
and (3) (veteran status, current existence of a disability 
and relationship of such disability to the veteran's service) 
are not at issue.  As to element (4), degree of disability, 
the veteran has been notified of the rating criteria.  As to 
element (5), effective date, the veteran was not notified as 
to how an effective date is assigned.  However, the Board 
notes that whatever effective date is assigned by the RO is 
an appealable issue.  

The Board finds that the duty to assist has been met.  The RO 
made attempts to obtain the private medical records 
identified by the veteran.  The veteran indicated that she 
was treated by the C. Healthcare.  The RO contacted C. 
Healthcare in an attempt to obtain the veteran's records.  C. 
Healthcare indicated that they no longer had the veteran's 
records.  The veteran was informed of the unsuccessful 
search.  The veteran was afforded a VA examination in June 
2002 in order to evaluate the nature and severity of the 
service-connected bipolar disorder.  VA treatment records 
from the Phoenix VA medical facility for the pertinent time 
period (September 22, 1998 to August 10, 2003) have been 
obtained.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

The rating criteria for rating mental disorders reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9432.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Discussion

The RO assigned a 10 percent evaluation to the service-
connected bipolar disorder under the provisions of Diagnostic 
Code 9432, effective from September 22, 1998 to February 12, 
2002.    

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the veteran's 
disability picture due to the bipolar disorder more closely 
approximates the criteria for the 30 percent rating under 
Diagnostic Code 9432 from September 22, 1998 to February 12, 
2002.  The Board finds that the medical evidence establishes 
that the bipolar disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as dsyphoric mood, sleep 
impairment, and paranoid fears or concerns, although the 
veteran generally functioned satisfactorily, with routine 
behavior, self-care, and conversation normal.  

For the time period of September 22, 1998 to February 12, 
2002, the veteran's primary bipolar symptoms are poor sleep, 
paranoid fears, and concerns, and dysphoric mood.  A 
September 22, 1998 VA treatment record indicates that the 
provisional diagnosis was bipolar disorder.  The veteran's 
GAF score was 60 which is indicative of more moderate 
symptoms or moderate difficulty in social, occupational, or 
school functionin.  The treatment record notes that the 
veteran had a history of mood swings but she was currently 
stable and was working as a paralegal.  

VA treatment records dated in November 2001 indicate that the 
veteran sought assistance with applying for mental health 
services, social security benefits, VA disability benefits, 
and housing benefits.  The veteran was currently homeless; 
she had recently moved to Phoenix.  A December 2001 VA 
treatment record notes that the veteran's hygiene and 
grooming were good.  She had a euthymic mood with bright 
affect.  There were no suicidal ideations, homicidal 
ideations, or visual or auditory hallucinations.  Memory and 
concentration were intact.  Thought process was goal 
directed.  Image, insight and judgment all appeared to be 
good.  The veteran appeared stable at that time.    

A January 2002 Social Security Administration (SSA) Mental 
Impairment report indicates that the veteran's symptoms 
included poor sleep, paranoid fears and concerns, and 
dysphoric mood.  Examination revealed that the veteran's 
appearance was appropriate, neat, and well organized.  The 
veteran had a dysphoric mood and was anxious and depressed 
about her current living conditions.  The veteran's affect 
was appropriate but she had a blunted range.  The veteran's 
thoughts were easy to follow without gross delusional or 
bizarre ideas.  Speech was goal directed.  Memory and 
judgment were adequate.  There were no hallucinations, but 
the veteran had paranoid concerns about her current living 
conditions.  The veteran denied suicidal ideation.  A June 
2002 VA psychiatric examination report notes that the 
veteran's GAF score currently and for the past 12 months was 
60.   

The medical evidence shows that from September 22, 1998 to 
February 12, 2002, the impairment due to the bipolar disorder 
caused more than mild or transient symptoms.  The GAF score 
of 60 shows that the veteran's bipolar symptoms were 
moderate, and the veteran had moderate social and 
occupational impairment due to the bipolar disorder.  The 
evidence shows that the veteran has moderate impairment in 
flexibility and efficiency in an occupational setting, not a 
decrease in work efficiency and ability only during periods 
of significant stress.   

The Board finds that when all of the evidence that bears on 
occupational and social impairment is considered, the 
veteran's disability picture due to the bipolar disorder is 
more than mild or transient, and more closely approximates 
the criteria for the 30 than 10 percent rating under 
Diagnostic Code 9432 for the time period of September 22, 
1998 to February 12, 2002.  

The record does not document most of the symptomatology 
listed under the criteria for a 50 percent evaluation for the 
time period of September 22, 1998 to August 10, 2003.  There 
is evidence of disturbance in mood and motivation.  However, 
there is no evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
The September 1998 VA treatment record indicates that the 
veteran was cognitively intact.  A December 2001 VA treatment 
record notes that the veteran's memory and concentration were 
intact.  Thought process was goal directed.  Insight and 
judgment were good.  The veteran was stable.  The January 
2002 SSA mental impairment report indicates that judgment was 
adequate.  The veteran had an appropriate appearance.  
Thought content was easy to follow.  Memory was good.  The 
June 2002 VA examination report indicates that recent and 
remote memory was good.  Concentration and abstract thinking 
were good.  Judgment and insight were good.  Mood was 
euthymic.

The evidence of record shows that the veteran has moderate 
impairment in social functioning, as shown by the GAF score 
of 60.  The record shows that the veteran has a boyfriend and 
she has a relationship with her young son.  When all of the 
evidence that bears on social and occupational impairment is 
considered, the Board finds that the veteran does not have 
occupational and social impairment with reduced reliability 
and productivity, such as to meet the criteria for a 50 
percent evaluation.  

The Board notes that the veteran has argued that she is 
entitled to a 100 percent rating for the bipolar disorder 
from September 22, 1998 and the Board will address this 
specific contention.  Under the pertinent rating criteria, 
the sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).  

For the time period of September 22, 1998 to August 10, 2002, 
there is no evidence of total occupational impairment due 
solely to the bipolar disorder.  VA treatment records dated 
in September 1998 indicate that the veteran was working as a 
paralegal. The medical evidence establishes that at this 
time, the bipolar disorder caused moderate occupational 
impairment.  There is no evidence of total occupational 
impairment.  The record shows that the veteran reported that 
she last worked full-time in January 2000.  See the August 
2003 claim for a total rating due to individual 
unemployability.  VA treatment records dated in 2001 indicate 
that the veteran was homeless and unemployed; however, the 
treatment records also noted that the veteran had just 
returned to Phoenix and she was motivated to find stable 
employment and was searching for housing.  The June 2002 VA 
examination report notes that the veteran's GAF score was 60, 
which is indicative of moderate occupational impairment, not 
total occupational impairment.  The June 2002 VA examination 
report indicates that the veteran reported that she was not 
working at that time because of seizures.  

There is evidence of record which shows that prior to August 
11, 2003, the veteran was found by SSA to be disabled due to 
both the bipolar disorder and the seizure disorder.  The 
record shows that the veteran receives Social Security 
disability benefits for a primary diagnosis of affective 
disorder and a secondary diagnosis of seizures.  The Board 
notes that the SSA's determination not only takes account of 
the veteran's psychiatric disorder, but also considers the 
seizure disorder.  The Social Security records note that the 
veteran reported that she was limited in her ability to work 
due to the seizures.  The veteran stated that the seizures 
can occur without warning and can render her debilitated, 
sometimes for days.  The veteran stated that she stopped 
working due to a series of seizures that left her unable to 
work.  The Board notes that the January 2002 Physical 
Residual Functional Capacity Assessment for the SSA 
application indicates that the veteran's primary physical 
diagnosis was seizure disorder.  The examiner noted that the 
applicant was not fully credible as there was not sufficient 
medical documentation to support the severity of the 
allegations.  The examiner indicated that the veteran needed 
a psychiatric evaluation for the bipolar disorder as it was 
possible that some of the somatic issues are manifestations 
of the underlying diagnosed mental illness.  The veteran 
underwent a mental impairment evaluation for SSA in January 
2002, after the physical assessment.  The diagnosis was 
bipolar mood disorder.  

The Board notes that SSA and VA are separate government 
agencies, and they reach their disability determinations 
independent of one another.  Although the Board must discuss 
the probative value of an SSA disability award in reaching 
its decision on appeal, it is not bound by SSA's 
determination.  Although SSA found the veteran to be disabled 
from April 2000 due to a primary diagnosis of affective 
disorder and a secondary diagnosis of a seizure disorder, the 
Board finds that when all of the medical evidence and the 
evidence which bears on occupational impairment is 
considered, total occupational impairment due solely to the 
bipolar disorder from September 22, 1998 to August 10, 2003 
is not established.  The evidence of record establishes only 
moderate occupational impairment for the time period in 
question.      

Since the evidence of record establishes that the veteran had 
only moderate occupational impairment and has some family and 
friend relationships, the preponderance of the evidence is 
against a finding of total occupational and social impairment 
from September 22, 1998 to August 10, 2003.  The evidence in 
this regard is not so evenly balanced as to give rise to the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(a) (West 
2002).  The veteran does not meet or approximate the criteria 
for a 100 percent evaluation for the time period in question, 
therefore, her disability does not more closely approximate 
the criteria for that evaluation.  38 C.F.R. §§ 4.7, 4.21 
(2006).  

In summary, a 30 percent initial disability evaluation is 
warranted for the service-connected bipolar disorder from 
September 22, 1998 to February 12, 2002, for the reasons and 
bases described above.  The benefit sought on appeal is 
granted to that extent.  The Board finds that the 
preponderance of the evidence is against a finding of a 
rating in excess of 30 percent from September 22, 1998 to 
August 10, 2003, and the claim for a disability rating in 
excess of 30 percent for the bipolar disorder from September 
22, 1998 to August 10, 2002 is denied. 


ORDER

From September 22, 1998 to February 12, 2002, a 30 percent 
disability evaluation for bipolar disorder is warranted and 
the appeal is granted to that extent.  

Entitlement to an initial disability evaluation in excess of 
30 percent from September 22, 1998 to August 10, 2003 for the 
service connected bipolar disorder is not warranted, and the 
appeal is denied.  


REMAND

Regarding the claim for service connection for a stomach 
disorder, review of the service medical records shows that 
the veteran was treated for gastrointestinal symptoms in 
service.  A March 1987 service medical record indicates that 
the veteran was assessed as having gastroenteritis.  An upper 
gastrointestinal (GI) series was normal.  In March 1988, mild 
gastritis was diagnosed.  In April 1988, the veteran had 
complaints of left upper quadrant pain.  An upper GI series 
was normal.  Another April 1988 service medical record 
indicates that the assessment was irritable bowel syndrome 
verses ulcer.  In May 1988, irritable bowel syndrome was 
assessed.  A June 1988 emergency room record indicates that 
the veteran had complaints of stomach pain with some 
vomiting.  The assessment was constipation versus 
gynecological.  There is evidence of a current stomach 
disorder.  The June 2002 VA examination report reflects a 
diagnosis of irritable bowel syndrome, bowel adhesions, and 
recurrent partial bowel obstruction.    

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran was afforded a VA examination in June 2002 to 
determine the nature and etiology of any current stomach 
disorder.  The examination report notes that the examiner did 
not have access to the veteran's medical records or claims 
folder in connection with the examination and the examiner 
did not provide a medical opinion as to whether the current 
stomach disorder is medically related to service.  VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA's duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  Accordingly, the veteran should be afforded 
another VA examination.  

Regarding the claim for service connection for a seizure 
disorder, the Board notes that the veteran asserts that the 
seizure disorder is secondary to endometriosis.  The veteran 
asserts that the endometriosis was incurred in service and 
led to multiple surgeries which caused the seizure disorder  
The veteran has raised the issue of entitlement to service 
connection for endometriosis and this claim has been referred 
to the RO for adjudication.  The issue of entitlement to 
service connection for a seizure disorder is inextricably 
intertwined with the claim for service connection for 
endometriosis.  That is, a denial of one claim could have an 
adverse impact on the adjudication of the other.  EF v. 
Derwinski, 1 Vet App 324 (1991).  Accordingly, a decision on 
the claim for service connection for a seizure disorder is 
deferred pending the RO's adjudication of the claim for 
service connection for endometriosis.  The RO should provide 
proper VCAA notice regarding the secondary service connection 
claim.    

The record shows that the veteran receives treatment for her 
stomach disorder and seizure disorder at the VA medical 
facility in Phoenix.  The RO should make an attempt to obtain 
the veteran's treatment records showing treatment for a 
stomach disorder and a seizure disorder dated from January 
2004.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Finally, in a December 2003 statement, the veteran raised the 
issue of entitlement to an effective date earlier than 
September 22, 1998 for the award of service connection for 
bipolar disorder, and she asserted that the effective date 
for the award of service connection should be February 15, 
1987, the date of diagnosis.  The Board construes this 
statement as a notice of disagreement as to July 2003 rating 
determination.  Under these circumstances, a statement of the 
case should be issued. See Manlicon v. West, 12 Vet. App. 238 
(1999).  The Board is required to remand, rather than refer, 
this issue.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all records 
of the veteran's treatment of the stomach 
disorder and seizure disorder from the 
Phoenix VA medical facility dated from 
January 2004.   

2.  The veteran should be afforded an 
examination to determine the etiology and 
date of onset of any current stomach 
disorder.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should report all 
gastrointestinal diagnoses and render a 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
gastrointestinal disorder is related to 
any disease or injury in service.  
Attention is invited to the service 
medical records which show that the 
veteran was treated for stomach symptoms, 
gastroenteritis, mild gastritis, and 
irritable bowel syndrome in service.  The 
examiner should provide a rationale for 
all conclusions.

3.  The RO/AMC should adjudicate the 
claim for service connection for 
endometriosis.  Proper VCAA notice should 
be provided the veteran, and any 
indicated evidentiary development, 
including examination and/or medical 
opinion, should be accomplished. 

4.  The RO/AMC should send the veteran a 
VCAA-compliant letter for the secondary 
service connection claim regarding a 
seizure disorder and adjudicate the claim 
of service connection for a seizure 
disorder secondary to endometriosis and 
surgery therefor.  

5.  The RO/AMC should readjudicate the 
issue of service connection for a stomach 
disorder.  

6.  If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and her representative.  The case should 
then be returned to the Board, if 
otherwise in order.

7.  The RO/AMC should issue a statement 
of the case for the issue of entitlement 
to an effective date earlier than 
September 22, 1998 for the award of 
service connection for bipolar disorder.  
Only if the veteran perfects an appeal of 
this claim should it be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


